DETAILED ACTION
Claims 10-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The invention is grouped as follows:
Group I: claim 1-8
Group II: claim 9
Group III: claims 10 and 11.
During a telephone conversation with Mr. Thomas N. Tworney on 10/14/22 a provisional election was made without traverse to prosecute the invention of group III, claims 10 and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 10 and 11 are  objected to because of the following informalities:  
Claims 10 and 11 include minor informalities and should be corrected as indicated below or similarly.
Claim 10:
 A computer aided process for creating a manufacturing facility, the computer aided process comprising the steps of: 
displaying to a user a list identifying a plurality of products available for manufacture and soliciting user input to select at least one of said plurality of products for production in said manufacturing facility; 
in response to user selection of a product from said list, soliciting user input to indicate the desired production capacity for said selected product; 
in response to user indication of a desired production capacity for said selected product, generating manufacturing facility specifications based on: 
required floor space, as calculated by a floor space module, 
required manufacturing machines, as specified by a machine module,
required utilities, as specified by a utilities module,  
streamlined workflow, as specified by a workflow module, and floor layout, as specified by a floor layout module; and 
generating component purchasing information based on: 
a component listing, as specified by a product definition module, and 
a supplier listing, as specified by a component module.  


Claim 11:
A computer aided method of producing a manufacturing plant suitable for production of one of a first or a second user selectable product, the computer aided method comprising the steps of: 
creating a physical facility database containing the physical facility requirements of said manufacturing plant, wherein said physical facility database comprising: 
a production floorspace dataset, specifying dimensions of the physical footprint of the production portion of said manufacturing plant, wherein said dimensions being determined as a function of the dimensions of specified manufacturing machines,
a full floorspace dataset of the physical footprint, specifying dimensions of the manufacturing plant, 
a machinery layout data set, specifying the layout of machinery with in the production portion of said manufacturing facility, and
a facilities layout dataset, specifying layout of supporting facilities within the manufacturing plant, wherein said facilities layout dataset more specifically specifying the location of utilities, comprising one or more of Heating Venting Air Conditioning (HVAC)  electrical, water, compressed air and hydraulic lines;
creating a database of manufacturing machines suitable for use in the production of at least one of said first or second user selectable product, wherein said database of manufacturing machines including details of manufacturing machines sufficient for production of both of said first and second user selectable products comprising: 
at least one supplier of each identified manufacturing machine, 
an indication of the price of each identified manufacturing machine, wherein the  dimensions of each identified manufacturing machine, comprising, physical dimensions of each manufacturing machine, required clearances for operation and maintenance of each manufacturing machine, 
required clearances for loading and unloading workpieces into and from each manufacturing machine, 
location of fittings on the manufacturing machine for external connection to one or more of electric, water, air and hydraulic lines, 
60the production capacity of the manufacturing machine, 
the identification of the usage requirements of the manufacturing machine, during operation at full operating speed, for external supply of any needed electric, water, hydraulic fluid, and compressed air, the details of any heating and air conditioning specifications provided by the supplier of the manufacturing machine, and
a cross reference to a supplier database for manufacturing machines;
creating a database of components suitable for use in the production of at least one of said first or second user selectable product comprising identification of each such component and, for each identified component, wherein said database of components including details of such components sufficient for production of both of said first and second user selectable products, and including one or more of: 
identification of at least one supplier of each identified component along with available information related to pricing and delivery terms available from such identified supplier, 
identification of the physical characteristics of each said component including: 
materials from which said component is fabricated, 
details of form, 
fit and finish, 
any specifications provided by the manufacturer of said component with the sale of such component, 
full specifications for three-dimensional (3D) 
identification of suppliers of and the specifications of 3D equipment suitable for the component, 
a cross reference to a supplier database for components, and
create a database of assembly components comprising
identifying the physical structure of each assembly component, 
identifying the components and assemblies that are combined to form the assembly component, 
61identifying the manner in which the identified components and assemblies are combined, and
provide a floor space calculation module that:
receives user input selecting one or more products to be produced,
receives user input indicating desired manufacturing capacity for each selected product,
selects manufacturing machines from the manufacturing machine database suitable for use to support the desired manufacturing capacity of each selected product,
uses database of manufacturing machines to determine the space requirements for the manufacturing machines selected and generate a floor layout based on each manufacturing machine's dimensions and clearances and the loading and unloading spatial requirements and clearances of each, 
provides suitable product movement lanes between manufacturing machines and allows space at each manufacturing machine for loading and unloading of components and assemblies, in each case as a function of the dimensions of the selected delivery equipment, 
provides space for utilities as calculated by a utility module, and
 provides a product capacity calculation module that: 
receives user input selecting one or more products to be produced from a list of available products, 
receives user input indicating the total floorspace available for the manufacture of the selected products, 
receives user input regarding the desired manufacturing capacity for each selected product, 
selects manufacturing machines from the manufacturing machine database suitable for use to support the manufacture of the indicated desired manufacturing capacity for each of said selected products, 
uses the database of manufacturing machines to determine the space requirements for the manufacturing machines selected and to generate a floor layout based on each manufacturing machine's dimensions and the operating, loading and unloading spatial requirements and clearances of each, 
62provides suitable product movement lanes between manufacturing machines and allows space at each manufacturing machine for loading and unloading of components and assemblies, in each case as a function of the dimensions of the selected delivery equipment, and 
provides a floorspace layout for utilities as calculated by said utility module provide a supplier database with information related to:
identification of each supplier, including legal name, address, phone number and identification of each component supplied by each supplier, indication of alternative components available from each supplier, 
indication of the cost of each component supplied by each supplier, indication of delivery lead times for each component supplied by each supplier, and 
indication of the supplier rating for on -time delivery, 
provide a 3D 3D intended to be fabricated through 3D and 
provide a manufacturing knowledge module for specifying the flow of components and assemblies through the manufacturing process based on data inputs received from the floorspace module, wherein the manufacturing machine module and the component module, wherein said manufacturing knowledge module comprising a first stage and a second stage knowledge database, wherein said first stage knowledge database specifying information for the movement of raw input materials and supplies from the loading dock to the first manufacturing machine, for production of a first assembly, based, at least in part, on a) receipt of floorspace layout details from said floorspace module, b) receipt of manufacturing machine details from said manufacturing machine module, and c) receipt of component details from said component module, wherein said component details including identification of necessary components, materials and supplies, and wherein 63said second stage knowledge database specifying information for movement of said first assembly from said first stage of manufacturing to a second stage of manufacturing comprising the steps of removal of said first assembly from said first stage delivery of said first assembly to said second stage positioning said first assembly for operation of said second stage.

Claim 11 include an abbreviation “HVAC” and “3D”. Abbreviations are allowed in claims however its first occurrence must be spelled out. For instance, “Heating Venting Air Conditioning (HVAC)”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0322694 A1 to Byers et al. in view of U.S. Pub. No. 2003/0143515 A1 to Fromm-Ayass et al. and further in view of U.S. Pub. No. 2011/0251938 A1 to Margonis et al.

As to claim 10, Byers teaches a computer aided process for creating a manufacturing facility comprising the steps of: 
displaying (CAD System 32/figures 6A/B) to a user a list identifying a plurality of products available for manufacture and soliciting user input to select at least one of said plurality of products for production in said manufacturing facility (“...In the depicted embodiment, the CAR system 30 may provide for entry of requirements and/or specifications, such as dimensions for the part or product, operational conditions that the part or product is expected to encounter (e.g., temperatures, pressures), certifications to be adhered to, quality control requirements, performance requirements, and so on. The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14. For example, the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like. The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, and so on). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information...It may be beneficial to provide an input for indicating a particular part (e.g., a CAD model assembly) that will be the basis for the generated formatted drawing. Accordingly, in some embodiments, the GUI 250 includes a source part section 252, which allows a user to select a part. The source part section 252 displays which part the format attributes will be applied to. If a part is already selected when a user selects the format manager 184, the selected part may be preloaded into the drop down box next to the text “Loaded Part.” If a part is not already selected, a user may use the drop down box to select the desired part. Accordingly, as illustrated in FIG. 7, a part 356 is provided in the formatted drawing 186, based upon selection of a source part in the source part section 252...It may be desirable to specify certain settings for the part indicated in the source part section 252. Accordingly, the GUI 250 may include a settings section 254. In the current embodiment, the settings section 254 includes various options for the user to input selections. The user may, in some embodiments, select certain classifications for the drawings (e.g., government or company classification designations). In the illustrated embodiment, the first option is an “Export Control” option 256. The export control option 256 includes a drop down box, where a user can select either “NOT Export Controlled” or “Export Controlled.” Some countries have laws that include restrictions on the export of certain parts and/or information related to the parts (e.g., drawings). By setting a part to “Export Controlled” a user is communicating that the part and/or drawing may be subject to such export restrictions...” paragraphs 0030/0054-0055); 
in response to user selection of a product from said list, soliciting user input to indicate the desired production capacity for said selected product (user-configurable set of design producibility rules) (“...The producibility advisor system may include or have access to a user-configurable set of design producibility rules to aid in evaluating the producibility of a part or product design. That is, the producibility advisor system may provide for automated guidance focused on the design's compliance with manufacturing techniques, on improving the creation of the part or product, on improving the part or product's ability to operate as specified in its design, on improving the part or product's quality, on improving the engineering of the part or product, improving manufacturing (e.g., manufacturing efficiency, use of materials, manufacturing time) and/or on lowering manufacturing cost for the part or product. In one embodiment, the producibility advisor system may execute the producibility rules to derive one or more producibility reports, metrics, and the like, detailing or otherwise assessing the part or product's design and product and manufacturing information (PMI) compliance with manufacturing techniques, such as additive and/or subtractive manufacturing. Likewise, the producibility reports and metrics may detail or aid in detailing changes in design, in geometries, in tolerances, in machine settings, in machine calibrations, and so on, useful to improve the part or product and/or the manufacturing processes. Accordingly, the design may be updated based on the producibility advisor system metrics, reports, and the like...” paragraph 0034).
Byers is silent with reference to in response to user indication of a desired production capacity for said selected product, generating manufacturing facility specifications based on: 
required floor space, as calculated by a floor space module; 
required manufacturing machines, as specified by a machine module; 
required utilities, as specified by a utilities module; 
streamlined workflow, as specified by a workflow module; and floor layout, as specified by a floor layout module; 
generating component purchasing information based on: 
a component listing, as specified by a product definition module; and 
a supplier listing, as specified by a component module.  
Fromm-Ayass teaches in response to user indication of a desired production capacity for said selected product, generating manufacturing facility specifications based on: 
required floor space (Warehouse 18/Workshop 20/Assembly line 22), as calculated by a floor space module (“...As shown in FIG. 3, the present invention provides a graphical layout 16 of the discrete manufacturing plant from a workflow perspective, including a warehouse 18, a workshop 20 and an assembly line 22. This provides the user with the capability of selecting amongst the logical divisions of a plant in a top down approach...When the user selects the warehouse 18, for example, there is provided automatically a graphical illustration 24 of the warehouse control process 24 as shown in FIG. 4. In the present invention, the layout of the warehouse is industry specific. Not only are there specific objects selects, such as a forklift, etc., the actual layout is pre-arranged according to the specific behavior of the industry. Selecting on any of the icons will automatically access the object...There is illustrated in FIG. 4 the industry specific layout for a discrete manufacturing plant warehouse. As shown in the figure, there is illustrated by the graphical illustration, icons that represent the physical objects of the plant. In one aspect of the invention, there is provided actual video of the representative object. In the figure, there is an incoming goods icon 24a where the discrete manufacturing components come into the warehouse. Normally, in the discrete manufacturing goods sector, there is a quality review process, particularly when the business model relies heavily on vendors, for example. In this specific behavior in our example, some components are automatically passed through a free pass goods 24b area, such as goods which normally have a good quality or goods that do not require quality review. After which, the goods are transferred to a warehouse location 24c. Upon need for the component, or good, the good is transported to the way out area 24d and eventually to the shop area, demo site, etc. 24e, or any number of other sites 24f...” paragraphs 0035-0037),
required manufacturing machines (Objects 14), as specified by a machine module (“...The invention builds an industry specific plant model 12, as shown in FIG. 2. In brief, this is accomplished, first, by describing a physical description of each object in the plant. As an example, and as shown in the Figure, there is provided various objects 14 of a discrete manufacturing plant 12, such as automotive parts, compressors, burners, motors, electrical equipment, etc. These objects, which are specific to the industry (the discrete manufacturing plant shown) are organized and stored, according to specific industry, in the Industry Suite and are selectable by the user. The behavior of each object is described in the workflow or production. Such behavior may include event caller, such as maintenance management systems...” paragraph 0034),
streamlined workflow (behavior of each object), as specified by a workflow module (“...In accordance with the foregoing objectives, there is provided an industry specific plant model developed by describing a physical description of each physical and logical object in the industry specific plant model. The industry specific objects are selected from an industry suite library that describes a behavior of each industry specific object in a workflow...The invention builds an industry specific plant model 12, as shown in FIG. 2. In brief, this is accomplished, first, by describing a physical description of each object in the plant. As an example, and as shown in the Figure, there is provided various objects 14 of a discrete manufacturing plant 12, such as automotive parts, compressors, burners, motors, electrical equipment, etc. These objects, which are specific to the industry (the discrete manufacturing plant shown) are organized and stored, according to specific industry, in the Industry Suite and are selectable by the user. The behavior of each object is described in the workflow or production. Such behavior may include event caller, such as maintenance management systems...” paragraphs 0017/0034), and 
floor layout (Graphical Layout 16), as specified by a floor layout module (“...As shown in FIG. 3, the present invention provides a graphical layout 16 of the discrete manufacturing plant from a workflow perspective, including a warehouse 18, a workshop 20 and an assembly line 22. This provides the user with the capability of selecting amongst the logical divisions of a plant in a top down approach...When the user selects the warehouse 18, for example, there is provided automatically a graphical illustration 24 of the warehouse control process 24 as shown in FIG. 4. In the present invention, the layout of the warehouse is industry specific. Not only are there specific objects selects, such as a forklift, etc., the actual layout is pre-arranged according to the specific behavior of the industry. Selecting on any of the icons will automatically access the object...There is illustrated in FIG. 4 the industry specific layout for a discrete manufacturing plant warehouse. As shown in the figure, there is illustrated by the graphical illustration, icons that represent the physical objects of the plant. In one aspect of the invention, there is provided actual video of the representative object. In the figure, there is an incoming goods icon 24a where the discrete manufacturing components come into the warehouse. Normally, in the discrete manufacturing goods sector, there is a quality review process, particularly when the business model relies heavily on vendors, for example. In this specific behavior in our example, some components are automatically passed through a free pass goods 24b area, such as goods which normally have a good quality or goods that do not require quality review. After which, the goods are transferred to a warehouse location 24c. Upon need for the component, or good, the good is transported to the way out area 24d and eventually to the shop area, demo site, etc. 24e, or any number of other sites 24f...” paragraphs 0035-0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Byers with the teaching of Fromm-Ayass because the teaching of Fromm-Ayass would improve the system of Byers by providing a process for developing models describing a physical description of each physical and logical object in the industry specific plant model that describes a behavior of each industry specific object in a workflow.
	Margonis teaches required utilities (Billing Template 244), as specified by a utilities module (“... As shown, the retail commodity manager 180 includes a bill designer 232, a bill manager 234 and a rate calculator 236. In one embodiment, the bill designer 232 provides a user with a graphical user interface used to compose a collection of billing templates 244. Each billing template 244 may be modeled on an invoice format used by a given commodity supplier. For example, for an electrical supplier, the billing template 244 may include a set of line items for kilowatt hours of electricity consumed, for off-peak and on-peak demand amounts, for taxes and excise charges, etc. Note, the pipeline operator may have supply contracts with multiple electricity providers, and the bill designer 232 may be used to compose a distinct billing template 244 for each one. The rate calculator 226, may provide a graphical user interface which allows the user to specify the appropriate formula for calculating an estimated invoice amounts for any given field or line item within a billing template 244. As another example, for a natural gas supplier, the billing template 244 may include a set of line items for MMTBUs of gas delivered to the operator, and for a materials supplier, a mass or volume of commodities delivered to the operator. More generally, each billing template 244 may include a set of fields or line items tailored to correspond to the invoices format used by a particular commodity supplier...” paragraph 0034) and 
generating component purchasing information based on: 
a component listing (definition of a billing template for each of a plurality of commodity suppliers), as specified by a product definition module, and a supplier listing (definition of a billing template for each of a plurality of commodity suppliers), as specified by a component module (“...Embodiments of the invention provide techniques for managing commodity consumption in a large industrial network, such as a pipeline. One embodiment of the invention includes a method for managing commodity consumption within an industrial production facility. The method may generally include receiving a definition of a billing template for each of a plurality of commodity suppliers. Each commodity supplier provides a commodity material consumed by the industrial production facility, and the billing templates each specify a set of line-items modeling an invoice received from a respective one of the commodity suppliers. The method may also include receiving a request to view an invoice, for a specified billing period, for a selected one of the commodity suppliers and include generating a view of the requested invoice. The view may include a first display area for rendering one or more of the set of line items as estimated invoice data and a second display area for rendering one or more of the set of line items as actualized invoice data. The method may also include displaying, in response to the request to view the invoice, the generated view, including the first display area and the second display area...” paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Byers and Fromm-Ayass with the teaching of Margonis because the teaching of Margonis would improve the system of Byers and Fromm-Ayass by providing a technique for managing commodity consumption in a large industrial network (Margonis paragraph 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W.O. No. 2016004972 A1 to Jaeger et al. and directed to a process for manufacturing products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194